Petition for Writ of Mandamus Denied and Memorandum Opinion filed 27,
2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00700-CV



                        IN RE ALI YAZDCHI, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-50511

                        MEMORANDUM OPINION

      On September 9, 2016, relator Ali Yazdchi filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator, who has been adjudicated a vexatious
litigant, claims that the Honorable Robert Schaffer, Harris County Administrative
District Judge, abused his discretion by denying relator permission to file a petition
for bill of review in the underlying proceeding and seeks mandamus relief.

      Relator has not shown his entitlement to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Christopher.




                                          2